Mr. Presiding Justice Shepard delivered the opinion of the Court. The entire record in this cause consists of a placita and an order entitled in the case of “ People of the State of Illinois v. John Charles Barclay,” and is certified to us by the circuit clerk as being u a true, perfect and complete transcript of the record in a certain cause lately pending in said court, on the chancery side thereof, between the People of the State of Illinois, complainants, and John Charles Barclay, defendant.” The order is one of commitment of the plaintiff in error to the county jail for having refused to pay “ arrears of alimony due in this cause.” Nowhere in the order nor any where else, is any other cause mentioned or party named, except the People on the one side, and John Charles Barclay on the other. It is impossible to conceive of alimony being due to the People of the State. The order is reversed.